Per Ctjriam.
Defendant appeals from bis guilty plea conviction and sentence for tbe offense of breaking and entering, MCLA § 750.110 (Stat Arm 1968 Cum Supp § 28.305), on the basis bis plea was not property accepted and that tbe complaint and warrant were defective.
*750As to the last asserted error, any defect in the complaint and warrant was waived by the plea. People v. Jury (1930), 252 Mich 488.
A review of the arraignment and sentence discloses no error in the acceptance of the plea. Affirmed.
T. Gr. Kavanagh, P. J., and Quinn and Miller, JJ., concurred.